                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE:                                          )   BANKRUPTCY CASE NO. 17-50236-amk
                                                )
  LOUIS ANTHONY TELERICO                        )
                                                )   CHAPTER 11 PROCEEDING
                                                )
                                                )
                                                )
                                                )
              DEBTOR                            )   JUDGE ALAN M. KOSCHIK


  OBJECTION ON BEHALF OF ROBERT RANALLO AND DENNIS GEHRISH TO
   AMENDED MOTION OF DEBTOR AND DEBTOR IN POSSESSION TO SELL
    PARCEL OF REAL ESTATE FREE AND CLEAR OF LIENS, CLAIMS AND
                         ENCUMBRANCES



         Now come Robert Ranallo and Dennis Gehrisch ("Ranallo and Gehrisch"),
creditors of the debtor by and through counsel, and hereby object to Debtor and Debtor in
Possession’s Amended Motion to Sell Parcel of Real Estate Free and Clear of Liens,
Claims and Encumbrances (“the Motion”) on the following grounds:

         1.      The Motion proposes to sell a parcel of Real Estate known as Lot 130-A
Glengarry Drive, Aurora, Ohio to David Novotny for the sum of $75,000.

         2.      The Motion admits that David Novotny is the son of Debtor’s current wife,
Sharon Stephula, who resides with debtor.

         3.      The Motion seeks to establish that the $75,000 purchase price is fair and
reasonable.

         4.      The Motion sets forth the fact that the “Glengarry parcels” have a
collective fair market value of $268,000.00, pursuant to the Geauga County Auditor.




17-50236-amk       Doc 165     FILED 10/02/18       ENTERED 10/02/18 16:22:38         Page 1 of 3
        5.      The Motion sets forth the fact that the parcel seeking to be sold,
(Glengarry 130-A) had a fair market value of $105,300, according to the Geauga County
Auditor’s most recent valuation.

        6.      The Motion fails to set forth any explanation as to the source of funds from
which David Novotny will complete the purchase of the parcel.

        7.      The Motion fails to detail or document debtor’s efforts to market the
subject parcel for sale to other parties.

        8.      Ranallo and Gehrish assert that this transaction is not arms-length and that
the proposed purchase price does not represent fair market value.

        9.      Ranallo and Gehrisch assert that Debtor is, essentially, using David
Novotny as a “straw man” in order to gain ownership of the parcel free and clear of
encumbrances for less than fair market value and that Debtor will continue to use similar
methods to strip off liens and encumbrances on the remaining parcels for less than fair
market value.

        10.     Ranallo and Gehrisch will be requesting an examination of David Novotny
in order to determine the source of his funds to complete the transaction and to determine
the methodology he utilized to arrive at a purchase prices as to Glengarry 130-A.

        11.     For these reasons, Robert Ranallo and Dennis Gehrisch hereby object to
debtor’s Amended Motion to Sell Parcel of Real Estate Free and Clear of Liens, Claims
and Encumbrances.


                                            WELTMAN, WEINBERG & REIS CO., L.P.A.


                                               /s/ Scott D. Fink
                                              Scott D. Fink (0069022)
                                              Attorney for Robert Ranallo and Dennis
                                              Gehrisch
                                              Weltman, Weinberg & Reis Co., L.P.A.
                                              965 Keynote Circle
                                              Brooklyn Heights, OH 44131
                                              216-739-5644
                                              sfink@weltman.com


17-50236-amk       Doc 165      FILED 10/02/18     ENTERED 10/02/18 16:22:38           Page 2 of 3
                            CERTIFICATE OF SERVICE

       I certify that on October 2, 2018, a true and correct copy of the Objection to Amended
Motion of Debtor and Debtor in Possession to Sell Parcel of Real Estate Free and Clear of
Liens, Claims and Encumberances by Robert Ranallo and Dennis Gehrisch was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Susan J. Lax, Attorney for Debtor at susan.lax@hotmail.com and Frederic P.
       Schwieg, Attorney for Debtor at fschwieg@schwieglaw.com

       Stephen R. Franks, Attorney for Bank of America at amps@manleydeas.com

       Steven L. Wasserman, Attorney for Dollar Bank, FSB at swasserman@westonhurd.com

       Michael J. Occhionero, Attorney for First National Bank at mjocolpa@sbcglobal.net

       Bryan J. Farkas, Attorney for James Mirgliotta at bjfarkas@vorys.com

       Richard P. Schroeter, Jr. Attorney for Ohio Bureau of Workers’ Compensation and
       Ohio Department of Job & Family Services at rschroeter@amer-collect.com

       PRA Receivables Management, LLC at claims@recoverycorp.com

       Allison Manayan, Attorney for Portage County Treasurer at amanayan@portageco.com

       Todd A. Atkinson, Attorney for Stifel Nicolaus & Company, Inc. tatkinson@ulmer.com

       Philip Leonard Bednar, Attorney for United States of America at
       Philip.l.bednar@usdoj.gov

       David J. Sternberg, Attorney for Brian Zeid at djsternberg@ameritech.net

OFFICE OF THE UNITED STATES TRUSTEE – Maria D. Giannirakis ust6
maria.d.giannirakis@usdoj.gov & Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov

       and by regular U.S. Mail, postage prepaid, to:

       Louis Anthony Telerico
       P.O. Box 928
       Aurora, OH 44202


                                             /s/ Scott D. Fink
                                            Scott D. Fink (0069022)
                                            Weltman, Weinberg & Reis Co., L.P.A.
                                            Attorney for Robert Ranallo and Dennis
                                            Gehrisch


17-50236-amk     Doc 165     FILED 10/02/18      ENTERED 10/02/18 16:22:38           Page 3 of 3
